Case 9:16-cv-81413-RLR Document 44 Entered on FLSD Docket 10/29/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURI
                                 SOUTHERN DISTRICT OF FLORIDA


                                                                  CASE NO. 9: 16-cv-8    141   3-RLR
  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION,

                               Plaintiff,

  VS


  GLOBAL DIGITAL SOLUTIONS, INC., et al,

                               Defendants,

  BBVA COMPASS, etc.,

                               Garnishee.



                                 ANSWER OF GARNISHEE
                                         AND
                         DEMAND FOR GARNISHEE'S ATTORNEYS FEE

          COMES NOW Gamishee, BBVA COMPASS, by and through its undersigned attomeys,

  and answers the Post-Judgment      Writ of Garnishment Pursuant to 28 U.S.C.3205 served herein

  on it and says:

          1.        At the time of the service of said Post-Judgment Writ of Garnishment and     at the


  time of this Answer and at all times between such periods, Defendant, GLOBAL DIGITAL

  SOLUTIONS,INC. was not an employee of Garnishee.

          2.        At the time of the service of said Writ and at the time of this Answer, and at all

  times between such periods, the Garnishee was indebted to Defendant GLOBAL DIGITAL

  SOLUTIONS,INC. in the amount of $193.02 based on two bank accounts maintained with

  Garnishee, and Garnishee has already retained said sum of money pursuant to Chapter 77,
Case 9:16-cv-81413-RLR Document 44 Entered on FLSD Docket 10/29/2020 Page 2 of 3




  Florida Statutes and pursuant to the Post-Judgment Continuing Writ of Gamishment Pursuant to

  Rule 69 . Garnishee, having answered this Writ of Garnishment, has completed it's statutory

  obligation to withhold the funds on hand, and will not be monitoring the accounts for additional

  deposits nor retaining same.

         3.      That Garnishee has no other deposit, account or tangible or intangible personal

  property of the Defendants in its possession or control at the time of this Answer, and knows of

  no other person indebted to the Defendants or who may have any of the effects of the

  Defendants.

         4.      The Garnishee has no obligation to make, and has not made, a factual

  determination as to whether any property of the Defendants in its possession or control is subject

  to any exemption provided to the Defendants by State or Federal law.

          5.      The Garnishee has retained the law firm of Sapurstein & Bloch, P.A., to represent

  it in this matter and requests that it be paid its attorney's fees and costs           as allowed by law'



                                                  SAPURSTEIN & BLOCH,&A.


                                                  s/Rnrce E Rloch
                                                  BRUCE E. BLOCH
                                                  Florida Bar No. 650031
                                                  9700 South Dixie Highway, Suite 1000
                                                  Miami, Florida 33156
                                                  Tel. (305) 670-9s00
                                                  Fax. (305) 670-6900
                                                  Primary: bbloch@sblawfi rmfl com           .


                                                  S econdary: general@sblawfi rmfl com           .




                                                  At t o r neys   for   G ar ni s he e




                        DEMAND FOR GARNISHEE'S ATTORNEYS FEE
Case 9:16-cv-81413-RLR Document 44 Entered on FLSD Docket 10/29/2020 Page 3 of 3




         Garnishee makes demand on Plaintiff and Plaintiff s counsel to pay the undersigned the
  $100.00 statutory garnishment fee in the above styled


                                                          BRUCE E. BTOCH




                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that copy hereof has been furnished by e-mail to: Michael J.

  Roessner, Esq., RoessnerM@SEC.GOV,this                    L'7   day of October




                                                          BRUCE        CH




  N:/DOC/BBVA/ adv SEC v Global Digital - garn.answer.2
